Title: From Thomas Jefferson to James Monroe, 10 January 1803
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
            Washington Jan. 10. 1803.
          
          I have but a moment to inform you that the fever into which the Western mind is thrown by the affair at N. Orleans stimulated by the mercantile, & generally the federal interest, threatens to overbear our peace. in this situation we are obliged to call on you for a temporary sacrifice of yourself, to prevent this greatest of evils in the present prosperous tide of our affairs. I shall tomorrow nominate you to the Senate for an extraordinary mission to France, & the circumstances are such as to render it impossible to decline; because the whole public hope will be rested on you. I wish you to be either in Richmd or Albemarle till you recieve another letter from me, which will be written two days hence if the Senate decide immediately, or later according to the time they will take to decide. in the mean time pray work night & day to arrange your affairs for a temporary absence; perhaps for a long one. accept affectionate salutations.
          
            Th: Jefferson
          
        